DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 8, 22, 24, 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for decreasing TRPC3 expression using nucleic acid based inhibitors to reduce beta-amyloid plaques in a subject, does not reasonably provide enablement for decreasing TRPC3 expression or activity by polypeptide or small molecule inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the
Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a
number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of
experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to methods of reducing beta-amyloid plaques in a subject with Alzheimer’s disease by administering an agent decreasing TRPC3 expression or activity.
The claims encompass using any type of agent decreasing TRPC3 expression or activity such as antibody, siRNA or small molecule inhibitor for reducing beta-amyloid plaques in a subject with Alzheimer’s disease.
Instant specification though provides only examples of reducing TRPC3 expression using nucleic acid based inhibitor such as shRNA (see paragraphs [0065-0067]). There is no examples of using any other type of TRPC3 inhibitor such as antibody or small molecule. It is well known in the art that mechanisms of action of shRNAs and antibody/small molecule inhibitors are very different. Nucleic acid based inhibitors such as antisense oligonucleotides, siRNA, shRNA reduce the amount of target protein by destroying its coding mRNA, while antibodies/small molecule inhibitors reduce actual activity of target protein by binding to it.
Prior art provides examples of polypeptides or small molecules affecting TRPC3 in the context of Alzheimer’s disease in different ways. Montecinos-Oliva et al (NEURAL REGENERATION RESEARCH, 2015, vol.10, issue 4: 552-554, of record) shows that small molecule tetrahydrohyperforin can be delivered to mouse models of Alzheimer’s disease with an effect of improving disease symptoms (see first column on page 552). The molecule provides that effect through activation, not inhibition, of TRPC3 (see Figure 2). Zhang et al (Journal of China Medical University, 2018, 12: 217-221) teach that BDNF injection in a rat model of Alzheimer’s disease improves disease symptoms by upregulating TRPC3, not inhibiting it (see Abstract). There is no prior art teaching that administration of polypeptide or small molecule inhibitors of TRPC3 decreases beta-amyloid plaques in Alzheimer’s disease.
The guidance provided in the specification relates only to nucleic acid based inhibitors of TRPC3 and does not provide any evidence that reducing not expression, but activity of TRPC3 by polypeptides such as antibodies or small molecules will reduce beta-amyloid plaques in Alzheimer’s disease.
In the absence of guidance, undue trial and error experimentation would have been
required by one skilled in the art at the time invention was made to identify non-nucleic acid based inhibitors of TRPC3 capable of reducing beta-amyloid plaques in Alzheimer’s disease as instantly claimed. Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 6, 8, 22, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuner et al-2017 (bioRxiv, November 2017, 225714, pages 1-38) and in further view of GenBank NM_001130698 (GenBank, 2005, pages 1-5, of record).
Neuner et al-2017 teach that inhibition of TRPC3 with shRNA (see page 12) decreases beta-amyloid plaques in mouse model of Alzheimer’s disease (see page 13).
Neuner et al-2017 do not teach delivery of shRNA targeting TRPC3 to human patients with Alzheimer’s disease, wherein TRPC3 is of SEQ ID NO: 1, encoded by SEQ ID NO: 4.
GenBank NM_001130698 teach amino acid sequence of human TRPC3, same as instant
SEQ ID NO: 1 (see page 3) and a sequence encoding the protein, same as instant SEQ ID NO: 4
(see pages 4-5).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to deliver shRNA targeting TRPC3 to humans affected by
Alzheimer’s disease based on teachings of Neuner et al-2017 and GenBank NM_001130698, arriving at instant invention with a reasonable expectation of success. One of the ordinary skill in the art would be motivated to do so, because Neuner et al-2017 teach that delivering shRNA targeting TRPC3 decreases beta-amyloid plaques in mouse model of Alzheimer’s disease and GenBank NM_001130698 provides the necessary sequences for designing human shRNAs targeting TRPC3, which can be designed based on teachings of Neuner et al-2017. The outcomes of delivery of TRPC3 targeting shRNA to humans affected by Alzheimer’s disease as described in instant claims 4 and 6 are expected to happen in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive. 
Previous rejections are withdrawn in view of new amendments, arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635